EXHIBIT 10.8

 

ALUMNI STOCK AGREEMENT

 

This Alumni Stock Agreement (this “Agreement”), dated «PresentDate», is made by
and between «FullName» (“Alumnus”) and Science Applications International
Corporation, a Delaware corporation (“SAIC”).

 

RECITALS

 

WHEREAS, Alumnus was employed by SAIC or an affiliate of SAIC until «TermDate»
(the “Termination Date”); and

 

WHEREAS, as of the Termination Date, Alumnus owned directly at least $50,000 per
account in value of shares of SAIC Class A common stock (“SAIC Stock”) that were
subject to SAIC’s right of repurchase, and Alumnus was either: (i) at least 59½
years old and employed by SAIC or its affiliates for at least ten (10) years; or
(ii) at least 59½ years old and Alumnus’ age plus years of service with SAIC or
its affiliates equaled at least 70; and

 

WHEREAS, SAIC has the right to repurchase all shares of SAIC Stock (i) that are
owned directly by Alumnus, or that may be transferred from time to time to
Alumnus from an Alumnus Joint Account or an Alumnus Trust (as such terms are
defined below), that were issued after October 1, 1981 and (ii) that Alumnus has
the right to obtain pursuant to SAIC’s benefit plans, option agreements or other
contractual agreements at the time Alumnus’ employment with SAIC terminated, and
that are subject to SAIC’s right of repurchase upon Alumnus’ termination of
affiliation pursuant to Article Fourth of SAIC’s Restated Certificate of
Incorporation (collectively, the “Alumni Shares”); and

 

WHEREAS, the parties hereto desire to extend the time of SAIC’s right to
repurchase the Alumni Shares, according to the terms and conditions set forth
herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Definitions. The following terms shall have the meanings as defined below:

 

“Alumni Shares” shall have the meaning set forth in the recitals to this
Agreement.

 

“Alumnus Joint Account” shall mean a joint account held solely by the Alumnus
and Alumnus’ then current spouse.

 

“Alumnus Trust” shall mean a trust for the benefit of Alumnus or Alumnus’ family
in which Alumnus is a grantor and a trustee.

 

“Deferral Repurchase Period” shall mean the period that begins on the five-year
anniversary of the Termination Date and extends to sixty (60) days after the
Repurchase Date.

 

1



--------------------------------------------------------------------------------

“Formula Price” shall mean the price per share of SAIC Stock as established by
the Board of Directors of SAIC, or pursuant to procedures established by the
Board of Directors from time to time.

 

“Repurchase Date” shall mean (i) the ten-year anniversary of the Termination
Date; or (ii) the date SAIC receives written notice of the death of Alumnus,
whichever occurs first.

 

“SAIC Stock” shall have the meaning set forth in the recitals to this Agreement.

 

“Termination Date” shall have the meaning set forth in the recitals to this
Agreement.

 

2. Right to Repurchase. SAIC shall have the right to repurchase all or any
portion of the Alumni Shares at any time during the Deferral Repurchase Period.
SAIC also shall have the right to repurchase the Alumni Shares at any time
during the term of this Agreement, including during the first five years
following the Termination Date, in the event of a required transfer as set forth
in Section 6 below.

 

3. Exercise of Repurchase Right. Alumnus agrees that SAIC shall have complete
discretion to determine whether or not to repurchase the Alumni Shares and the
manner and timing of any repurchases of Alumni Shares during the Deferral
Repurchase Period. SAIC may elect to repurchase the Alumni Shares using any one
or combination of the following methods:

 

(a) Annual Pro-Rata Repurchases. SAIC may elect to repurchase a pro-rata portion
of the Alumni Shares each year during the Deferral Repurchase Period. In the
event SAIC elects to make a pro-rata repurchase of Alumni Shares in any given
year, SAIC shall provide written notice to Alumnus at Alumnus’ address of record
within sixty (60) days of any of the sixth through tenth anniversaries of the
Termination Date, setting forth the number of Alumni Shares to be repurchased
for such year. The purchase price for the Alumni Shares to be repurchased in any
given year shall be at the Formula Price in effect on the anniversary of the
Termination Date immediately preceding the date on which SAIC provided written
notice of repurchase, and payment shall be made within ninety (90) days of such
Termination Date anniversary.

 

(b) Unscheduled Repurchases. SAIC may elect to repurchase all or any portion of
the Alumni Shares during the Deferral Repurchase Period on one or multiple
occasions. If SAIC elects to make an unscheduled repurchase, SAIC shall provide
written notice to Alumnus at Alumnus’ address of record, setting forth the
number of Alumni Shares to be repurchased. The purchase price for the Alumni
Shares in the event of any unscheduled repurchase shall be at the Formula Price
in effect on the date that SAIC provides written notice of such repurchase, and
payment shall be made within ninety (90) days of such written notice; provided,
however, any repurchase by SAIC after the ten-year anniversary of the
Termination Date shall be at the Formula Price in effect on the ten-year
anniversary of the Termination Date.

 

2



--------------------------------------------------------------------------------

(c) Death. If SAIC elects to exercise its right to repurchase the Alumni Shares
in the event of the death of Alumnus, SAIC will provide written notice of its
intent to exercise its right of repurchase to Alumnus’ address of record within
sixty (60) days after SAIC receives written notice of the death of Alumnus. The
purchase price for the Alumni Shares in the event of the death of Alumnus shall
be at the Formula Price in effect on the date of death of Alumnus, and payment
shall be made within ninety (90) days after SAIC receives such written notice.

 

(d) Form of Payment. Payment for any repurchase of the Alumni Shares shall be
made by corporate check or via electronic transfer, at SAIC’s option.

 

4. Prohibited Transfers. Pursuant to Article Fourth of SAIC’s Restated
Certificate of Incorporation, all transfers of SAIC Stock require the prior
written approval of SAIC, other than sales in the limited market maintained by
Bull, Inc. During the term of this Agreement, all transfers of the Alumni Shares
(other than sales in the limited market) shall continue to require the prior
written approval of SAIC. Generally, all transfers will be prohibited other
than: (i) transfers to charities; (ii) transfers to an Alumnus Trust; and (iii)
transfers to an Alumnus Joint Account. If a transfer to a charity is approved by
SAIC, the charity shall be required to enter into an agreement in form and
substance acceptable to SAIC that provides SAIC the right to repurchase such
Alumni Shares at any time. If a transfer to an Alumnus Trust or to an Alumnus
Joint Account is approved by SAIC, the trustee(s) of the trust or the spouse, as
the case may be, shall be required to enter into an Alumni Stock Agreement that
covers the Alumni Shares being transferred.

 

5. Shares Covered. The parties acknowledge and agree that this Agreement only
covers the Alumni Shares and specifically does not cover any shares of SAIC
Stock affiliated with Alumnus’ account (e.g., shares transferred to Alumnus’
family members) as of the Termination Date. Shares held as of the Termination
Date by an Alumnus Trust and shares held by an Alumnus Joint Account are
eligible for deferral under a separate Alumni Stock Agreement entered into by
the trustee(s) of such Alumnus Trust, or the spouse with respect to the Alumnus
Joint Account.

 

6. Judicial Transfers. In the event that any Alumni Shares are required to be
transferred to the Alumnus’ former spouse or any other person or entity as a
result of the dissolution of marriage or any other reason, such shares that are
required to be transferred shall cease to be eligible for deferral of SAIC’s
right of repurchase as set forth in this Agreement, and instead shall be subject
to repurchase by SAIC after SAIC receives written notice of the requirement to
transfer such shares (“Transfer Notice Date”). In the event SAIC elects to
exercise its right to repurchase the shares required to be transferred, SAIC
shall provide written notice to Alumnus at Alumnus’ address of record within
sixty (60) days after the Transfer Notice Date. Such right of repurchase shall
be at the Formula Price in effect as of the date of the court order or other
document which requires the transfer of the Alumni Shares. Payment for the
repurchase of the shares required to be transferred will be made by corporate
check or via electronic transfer, at SAIC’s option, within ninety (90) days of
the Transfer Notice Date.

 

3



--------------------------------------------------------------------------------

7. Stock Purchase Loans. Alumni Shares that have been purchased with funds from
a stock purchase loan guaranteed by SAIC are eligible for deferral by Alumnus
only if the loan has been paid off prior to the Termination Date.

 

8. Continuing Effect of Restated Certificate. Except as specifically set forth
herein, all other provisions of SAIC’s Restated Certificate of Incorporation
shall remain in full force and effect.

 

9. Termination of Agreement Upon Re-Hire. If Alumnus is re-hired by or becomes
re-affiliated with SAIC, this Agreement will terminate in its entirety and the
Alumni Shares shall once again become subject to SAIC’s Restated Certificate of
Incorporation and SAIC shall have the right to repurchase the Alumni Shares upon
any subsequent termination of Alumnus’ affiliation.

 

10. Entire Agreement. This Agreement constitutes the final, complete and
exclusive agreement and understanding of the parties hereto in respect of the
subject matter contained herein, and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by an officer, employee or representative of any party hereto.

 

11. Governing Law. This Agreement shall be deemed to have been entered into in
the State of California, and all questions regarding the validity,
interpretation, or performance of any of its terms or of any rights or
obligations of the parties to this Agreement shall be governed by, construed and
enforced in accordance with, California law.

 

12. Amendment. This Agreement may be amended, modified and supplemented only by
written agreement between the parties hereto which states that it is intended to
be a modification of this Agreement.

 

13. Captions and Section Headings. Captions and section headings used herein are
for convenience only, and are not part of this Agreement and shall not be used
in construing it.

 

14. Notices. Any notice required or permitted to be given to SAIC under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally, delivered by reputable overnight courier or received by
registered or certified mail, postage prepaid, return receipt requested,
addressed to SAIC at the following address (or to such other changed address as
SAIC may subsequently give notice of):

 

Science Applications International Corporation

10260 Campus Point Drive, M/S F1

San Diego, California 92121

Attention: Director Stock Programs

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Alumni Stock Agreement
to be executed as of the day and year first above written.

 

“SAIC”

     

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION

            By:                    

Douglas E. Scott

Senior Vice President, Secretary, and General Counsel

            Date:    

“Alumnus”

                   

Signature

       

«FullName»

Printed Name

            Date:    

 

5